JOHNSON, District Judge.
After hearing arguments in open court on motion of John Tully, third party defendant, to dismiss the action as set forth in plaintiff’s amended complaint, on the grounds that the plaintiff could have asserted no claim against the third party defend*508ant had he been joined originally as a defendant, and it appearing that John Tully, the third party defendant, was brought into this case by Frederic E. Lyford, Trustee of Property of New York, Ontario & Western Railway Company, defendant and third party plaintiff, thereby giving jurisdiction so as to enable the Court to dispose of the entire case on its merits at one trial and thereby avoid a multiplicity of trials, it is therefore ordered, adjudged and decreed that the motion to dismiss the action as against John Tully, third party defendant, is denied.